Case 5:19-cv-05168-TLB Document 28                Filed 10/25/19 Page 1 of 3 PageID #: 37130




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF ARKANSAS
                           FAYETTEVILLE DIVISION
___________________________________
                                    )
NORTHPORT HEALTH SERVICES OF )
ARKANSAS, LLC D/B/A SPRINGDALE )
HEALTH AND REHABILITATION           )
CENTER, et. al.,                    )
                                    )
                        Plaintiffs, )
              v.                    )   Civil Action No.: 19-5168-TLB
                                    )
THE UNITED STATES DEPARTMENT )
HEALTH AND HUMAN SERVICES,          )
et. al.,                            )
                                    )
                        Defendants. )
___________________________________ )


                  DEFENDANTS’ RESPONSE TO PLAINTIFFS’
             MOTION FOR SUMMARY JUDGMENT AND CROSS-MOTION

        Pursuant to the Court’s order dated September 17, 2019, and Rule 56 of the Federal Rules of

Civil Procedure, defendants, the United States Department of Health and Human Services (HHS),

Alex M. Azar II, in his official capacity as Secretary of HHS, the Centers for Medicare & Medicaid

Services (CMS), and Seema Verma, in her official capacity as the Administrator of CMS, respectfully

request that the Court deny the motion for summary judgment filed by plaintiffs, sustain the regulation

at issue, and enter judgment in favor of defendants.

        In support of this motion, we rely on the administrative record submitted in this matter and

the following brief.
Case 5:19-cv-05168-TLB Document 28          Filed 10/25/19 Page 2 of 3 PageID #: 37131




                                          Respectfully submitted,



 Of Counsel:                              JOSEPH H. HUNT
                                          Assistant Attorney General
 ROBERT P. CHARROW
 General Counsel                          JAMES M. BURNHAM
                                          Deputy Assistant Attorney General
 KELLY M. CLEARY
 Deputy General Counsel and Chief Legal   MICHELLE BENNETT
 Officer, CMS                             Assistant Branch Director

 JANICE L. HOFFMAN                        /s/ Alexander V. Sverdlov
 Associate General Counsel                ALEXANDER V. SVERDLOV (NY Bar 4918793)
                                          Trial Attorney
 SUSAN MAXSON LYONS                       United States Department of Justice
 Deputy Associate General Counsel for     Civil Division, Federal Programs Branch
 Litigation                               1100 L Street, N.W.
                                          Washington, DC 20005
 W. CHARLES BAILEY, JR.                   Tel: (202) 305-8550
 Attorney                                 alexander.v.sverdlov@usdoj.gov
 United States Department of Health &
 Human Services



October 25, 2019                          Attorneys for Defendants




                                            -2-
Case 5:19-cv-05168-TLB Document 28                  Filed 10/25/19 Page 3 of 3 PageID #: 37132




                                    CERTIFICATE OF SERVICE

          I, Alexander V. Sverdlov, hereby certify that on October 25, 2019, I electronically filed the

foregoing “DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR SUMMARY

JUDGMENT AND CROSS-MOTION” with the Clerk of Court using the Court’s CM/ECF

System. I understand the CM/ECF System will send notification of such filing to all parties of

record.




                                        /s/ Alexander V. Sverdlov
                                          Alexander V. Sverdlov
